Per Curiam.
There is no contention that, in relation to the needs of the children, the amount of the required payments is excessive. The findings challenged by defendant relate to defendant’s ability to make such payments. However, in our view, the evidence was sufficient to support each of the challenged findings of fact; and the findings of fact fully support the judgment.
It is noted that the cause is open for furl her orders. If conditions warrant modification of the ordm of February 6, 1965, plaintiff or defendant is at liberty to move lor such modification.
Affirmed.